 



EXHIBIT 10.1
AMENDMENT NO. 3
TO THE
FIRST INDUSTRIAL REALTY TRUST, INC.
2001 STOCK INCENTIVE PLAN
          AMENDMENT NO. 3 (the “Third Amendment”), to the First Industrial
Realty Trust, Inc. 2001 Stock Incentive Plan (the “Plan”) established and
maintained by First Industrial Realty Trust, Inc., a Maryland corporation (the
“Company”). Capitalized terms used herein and not defined shall have the
meanings set forth in the Plan.
          WHEREAS, Section 13 of the Plan reserves to the Board the right to
amend the Plan at any time;
          WHEREAS, the Board desires to amend the Plan to permit the Company to
grant Awards of Restricted Stock Units and to comply with the provisions of
Internal Revenue Code Section 409A, and the guidance thereunder, as may be
applicable to the Plan;
          WHEREAS, the Plan currently contemplates the issuance of certificates
to represent awarded shares;
          WHEREAS, the Company’s common stock is listed on the New York Stock
Exchange (“NYSE”);
          WHEREAS, the NYSE has required that all listed securities be eligible
for the Direct Registration System (“DRS”) by March 31, 2008, and DRS is
intended to facilitate the issuance, ownership and transfer of the Company’s
common stock in uncertificated form; and
          WHEREAS, the Board also desires to amend the Plan to permit the
issuance of awarded shares in uncertificated form.
          NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended by
this Third Amendment as follows:
SECTION 1. Amendments to Plan.
          1. The definition of “Award” or “Awards” is hereby amended by adding
the term “Restricted Stock Units Awards,” immediately following the term
“Restricted Stock Awards.”
          2. The definition of “Dividend Equivalent” is hereby amended in its
entirety to read:
“ “Dividend Equivalent” means a right, granted under Section 9, to receive cash,
Stock, or other property equal in value to dividends paid with respect to a
specified number of shares of Stock or the excess of dividends paid over a
specified rate of return, provided that any Dividend Equivalents granted in

 



--------------------------------------------------------------------------------



 



connection with Restricted Stock Units shall, unless otherwise provided in the
Award agreement, entitle the participant to receive a payment of additional
Restricted Stock Units equal in value to such Dividend Equivalents paid with
respect to the Restricted Stock Units. Dividend Equivalents may be awarded on a
free-standing basis or in connection with another Award, and may be paid
currently or on a deferred basis.”
          3. The definition of “Restricted Stock Award” is hereby amended by
replacing the reference “Section 6” with the reference “Section 6(a)(i)”.
          4. The following definition of “Restricted Stock Units Award” is
hereby added:
“Restricted Stock Units Award” means Awards granted pursuant to
Section 6(a)(ii).”
          5. Section 2(b)(ii) and Section 15(b) are both hereby amended by
adding the term “Restricted Stock Units,” immediately following the term
“Restricted Stock.”
          6. Section 2(b) is hereby amended by adding at the end of the existing
Section 2(b) as a part thereof the following new clause (ix):
“(ix) grant Awards, in its sole discretion, to employees and Directors of the
Company and its Affiliates who are residing in jurisdictions outside of the
United States. For purposes of the foregoing, the Committee may, in its sole
discretion, vary the terms of the Plan in order to conform any Awards to the
legal and tax requirements of each non-U.S. jurisdiction where such individual
resides or any such non-U.S. jurisdiction which would apply its laws to such
Award. The Committee may, in its sole discretion, establish one or more
sub-plans of the Plan and/or may establish administrative rules and procedures
to facilitate the operation of the Plan in such non-U.S. jurisdictions. For
purposes of clarity, any terms contained herein which are subject to variation
in a non-U.S. jurisdiction and any administrative rules and procedures
established for a non-U.S. jurisdiction shall be reflected in a written addendum
to the Plan. To the extent permitted under applicable law, the Committee may
delegate its authority and responsibilities under this Section 2(b)(ix) of the
Plan to any one or more officers of the Company or an Affiliate.”
          7. Section 3(a) is hereby amended by adding the term “Restricted Stock
Units Awards,” immediately following the term “Restricted Stock Awards” in each
place it is used.
          8. The second sentence of Section 5(i) is replaced with the following:

1



--------------------------------------------------------------------------------



 



“Unless specifically designated in writing by the Committee, any Stock Option
granted under the Plan shall be designed to be exempt from Section 409A of the
Code. For any Stock Option that is intended to be exempt from Section 409A of
the Code and/or is intended to be an Incentive Stock Option, the per share
exercise price of a Stock Option shall not be less than 100% of the Fair Market
Value on the date of grant unless otherwise permitted pursuant to Sections 409A
and 422 of the Code.”
          9. Section 5(iv) is hereby amended by deleting the words “certificates
representing” in the final paragraph thereof.
          10. Section 6 is hereby amended in its entirety to read:
          “Section 6. Restricted Stock Awards and Restricted Stock Unit Awards.

  (a)   Nature of Awards. The Committee may grant Restricted Stock Awards or
Restricted Stock Unit Awards to Directors and employees of the Company or any
Affiliate.

(i) Restricted Stock Award. A Restricted Stock Award is an Award entitling the
recipient to acquire, at no cost or for a purchase price determined by the
Committee, shares of stock subject to such restrictions and conditions as the
Committee may determine at the time of grant (“Restricted Stock”). Conditions
may be based on continuing service and/or achievement of pre-established
performance goals and objectives. In addition, a Restricted Stock Award may be
granted to a Director or employee by the Committee in lieu of any compensation
due to such Director or employee.
(ii) Restricted Stock Unit Award. A Restricted Stock Unit Award is an Award
evidencing the right of the recipient to receive an equivalent number of shares
of Stock on a specific date or upon the attainment of pre-established
performance goals, objectives, and other conditions as specified by the
Committee, with the units being subject to such restrictions and conditions as
the Committee may determine at the time of grant (“Restricted Stock Units”).
Conditions may be based on continuing service and/or achievement of
pre-established performance goals and objectives. In addition, a Restricted
Stock Unit Award may be granted to a Director or employee by the Committee in
lieu of any compensation due to such Director or employee.

  (b)   Acceptance of Award. A participant who is granted a Restricted Stock
Award or a Restricted Stock Unit Award shall have no rights

2



--------------------------------------------------------------------------------



 



     
with respect to such Award unless the participant shall have accepted the Award
within 60 days (or such shorter date as the Committee may specify) following the
award date by making payment to the Company, if required, by certified or bank
check or other instrument or form of payment acceptable to the Committee in an
amount equal to the specified purchase price, if any, of the shares covered by
the Award and by executing and delivering to the Company a written instrument
that sets forth the terms and conditions of the Restricted Stock or the
Restricted Stock Units in such form as the Committee shall determine.
    (c)   Rights as a Shareholder. Upon complying with Section 6(b) above:

(i) With respect to Restricted Stock, a participant shall have all the rights of
a shareholder including voting and dividend rights, subject to transferability
restrictions and Company repurchase or forfeiture rights described in this
Section 6 and subject to such other conditions contained in the written
instrument evidencing the Restricted Stock Award. Unless the Committee shall
otherwise determine, if certificates are issued to evidence shares of Restricted
Stock, such certificates shall remain in the possession of the Company until
such shares are vested as provided in Sections 6(e) and 6(e)(i) below; and
(ii) With respect to Restricted Stock Units, a participant shall have no voting
rights or dividend rights prior to the time shares of Stock are received in
settlement of such Restricted Stock Units. Unless otherwise provided by the
Committee and reflected in the Award agreement, a participant shall have the
right to receive additional Restricted Stock Units equal in value to any cash
dividends and property dividends paid with respect to the Restricted Stock
Units, subject to the same terms and conditions as contained in the written
instrument evidencing the Restricted Stock Units Award.

  (d)  
Restrictions. Restricted Stock Units and shares of Restricted Stock may not be
sold, assigned, transferred, pledged or otherwise encumbered or disposed of
except as specifically provided herein.
    (e)  
Vesting of Restricted Stock and Restricted Stock Units. The Committee at the
time of grant shall specify the date or dates and/or the attainment of
pre-established performance goals, objectives and other conditions on which the
non-transferability of the Restricted Stock and the Restricted Stock Units and
the Company’s right of repurchase or forfeiture shall lapse.

3



--------------------------------------------------------------------------------



 



(i) Vesting of Restricted Stock. Subsequent to such date or dates and/or the
attainment of such pre-established performance goals, objectives and other
conditions, the shares of Restricted Stock on which all restrictions have lapsed
shall no longer be Restricted Stock and shall be deemed “vested.”
(ii) Vesting of Restricted Stock Units. Upon such date or dates and/or the
attainment of such pre-established performance goals, objectives and other
conditions, the Restricted Stock Units on which all restrictions have lapsed
shall no longer be Restricted Stock Units and shall be deemed “vested”, and,
unless otherwise provided by the Committee and reflected in the Award agreement,
the participant shall be entitled to shares of Stock equal to the number of
vested Restricted Stock Units. Unless otherwise provided by the Committee and
reflected in the Award agreement, the newly acquired shares of Stock shall be
acquired by the participant free and clear of any restrictions except such
imposed under applicable law, if any.

  (f)   Waiver, Deferral and Reinvestment of Dividends. The written instrument
evidencing the Restricted Stock Award or the Restricted Stock Unit Award may
require or permit the immediate payment, waiver, deferral or investment of
dividends paid on the Restricted Stock or the Restricted Stock Units; provided,
any such deferral may be permitted only to the extent that such deferral would
satisfy the requirements of Section 409A of the Code and any guidance issued
thereunder.”

          11. Section 7(c) is hereby amended by deleting the existing phrase “a
stock certificate evidencing the acquisition of” from the second sentence
thereof.
          12. Section 9 is hereby amended by adding at the end of the existing
Section 9 as a part thereof the following two new sentences:
“Any grant of Dividend Equivalents made to a participant hereunder shall be
permitted only to the extent that such grant would satisfy the requirements of
Section 409A of the Code and any guidance issued thereunder. To the extent that
a grant of Dividend Equivalents would be deemed, under Section 409A of the Code
and any guidance issued thereunder, to reduce the exercise price of an Option or
SAR below the Fair Market Value (determined as of the date of grant) of the
share of Stock underlying such Award, no grant of Dividend Equivalents shall be
allowed with respect to such Option or SAR.”

4



--------------------------------------------------------------------------------



 



          13. Section 10 is hereby amended by replacing in the first sentence
the phrase “Performance Share Award or Restricted Stock Award” with the phrase
“Performance Share Award, Restricted Stock Award, or Restricted Stock Unit
Award.”
          14. Section 10(a) is hereby amended by adding at the end of the
existing Section 10(a) as a part thereof the following new sentence:
“Any Performance Award granted under the Plan shall be settled as soon as
administratively practicable following the date on which such Award vests, but
in no event later than sixty (60) days after the date on which such Performance
Award vests.”

5



--------------------------------------------------------------------------------



 



          15. Section 10(d) is hereby amended by adding following the existing
first sentence thereof as a part thereof the following new sentence:
“Any Performance Award granted under the Plan shall be settled as soon as
administratively practicable following the date on which such Award vests, but
in no event later than sixty (60) days after the date on which such Performance
Award vests.”
          16. The following provision is hereby added to the end of Section 13
of the Plan:
“It is the intention of the Company that this Plan and any Awards made hereunder
satisfy the requirements of Section 409A of the Code and any guidance issued
thereunder. If any award would be considered “deferred compensation” as defined
under Section 409A of the Code (“Deferred Compensation”), the Committee reserves
the absolute right (including the right to delegate such right) to unilaterally
amend the Plan or the Award agreement, without the consent of the Participant,
to avoid the application of, or to maintain compliance with, Section 409A of the
Code. Any amendment by the Committee to the Plan or an Award agreement pursuant
to this section shall maintain, to the extent practicable and permissible, the
original intent of the applicable provision without violating Section 409A of
the Code. A Participant’s acceptance of any award under the Plan constitutes
acknowledgement and consent to such rights of the Committee, without further
consideration or action. Any discretionary authority retained by the Committee
pursuant to the terms of this Plan or pursuant to an Award agreement shall not
be applicable to an Award which is determined to constitute Deferred
Compensation, if such discretionary authority would contravene Section 409A of
the Code.”
          17. Section 15(b) is hereby amended by adding the term “Restricted
Stock Units,” immediately following the term “Restricted Stock.”
          18. The following provision is hereby added to the end of Section 15
of the Plan:
“In the event that any award under the Plan constitutes Deferred Compensation,
and the settlement of, or distribution of benefits under such award is to be
triggered by a Change of Control, then such settlement or distribution shall be
subject to the event constituting the Change of Control also constituting a
change in the ownership or effective control or change in ownership of a
substantial portion of assets of a corporation as permitted under Section 409A
of the Code and any guidance issued thereunder.”

6



--------------------------------------------------------------------------------



 



          19. Section 16(a) is hereby amended by replacing the final sentence of
such section with the sentence, “The Company may, as it deems appropriate:
(i) require the placing of such stop-orders and restrictive legends on
certificates for Stock and Awards, (ii) make a notation within any electronic
recordation system for ownership of shares, or (iii) utilize other reasonable
means to evidence such shares have not been registered under the Securities Act
of 1933.”
          20. Section 16(b) is hereby amended by inserting at the beginning of
the first sentence of such section the phrase, “If stock certificates are issued
to evidence shares awarded under this Plan,”.
SECTION 2. Effective Date of the Amendment; Ratification and Confirmation.
     This Amendment shall become effective upon approval by the Board of
Directors of the Company. In all other respects, the Plan is hereby ratified and
confirmed.
SECTION 3. Governing Law.
     THIS AMENDMENT SHALL BE GOVERNED BY NEW YORK LAW WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICT OF LAWS THEREOF, EXCEPT TO THE EXTENT SUCH LAW IS
PREEMPTED BY FEDERAL LAW.

7